It is an honour 
for me to extend to you. Sir, my sincere congratulations on your election to 
the presidency of the forty-seventh session of the General Assembly of the 
United Nations. I wish you every success in your high post. I also take this 
opportunity to extend to Ambassador Samir Shihabi, through you, our deepest 
appreciation of the great role he played during his outstanding presidency of 
the forty-sixth session of the General Assembly. 
I also take the opportunity to commend the outstanding and significant 
role of Mr. Boutros Boutros-Ghali, the Secretary-General of the United 
Nations, in promoting the effectiveness of the United Nations through the 
implementation of the principles and purposes of the Charter. 
More than two years have passed since the establishment of the Republic 
of Yemen. This national historic achievement has been one of the most 
important world events of the beginning of this decade which abounds with 
great changes. The dream of the Yemeni people has become an actual reality 
thanks to their deep belief in the inevitability of unity and their persistent 
struggle to achieve that unity. 

The Yemeni people have earned the admiration of the world through the 
realization of their unity by peaceful and democratic means. The Constitution 
of the Republic of Yemen emphasizes the commitment of the country to the 
principles of democracy. It enshrines the right of all Yemeni citizens fully 
to enjoy their principal freedoms, including the freedom of expression, in 
every way. It also stipulates respect for their legal and constitutional 
rights, such as the right to unrestricted unionist and political action. 
The Republic of Yemen, from its very inception, has enjoyed the benefits 
of an active participation in political life by a society that, having evolved 
through a multiplicity of political parties, associations and people's 
organizations, recognizes the importance of diversity and the exchange of 
opinions and ideas. 
Yemen in its new era is about to end the transitional period and is now 
on the threshold of another, more promising, stage. It will hold the first 
elections throughout the country in which all Yemeni people, men and women, 
will cast their votes and elect the members of the new House of 
Representatives in accordance with the Constitution. 
In the face of all these historic, vital changes, Yemen is confronted by 
a number of challenges which include certain economic difficulties that have 
resulted from the return, because of the Gulf crisis and for other reasons, of 
more than a million expatriates who used to work in neighbouring sisterly 
countries. On the other hand, parts of Yemen have suffered destructive floods 
and violent earth tremors in the middle region. In addition, these are the 
burdens of providing shelter and sustenance to thousands of our brethren, 
refugees from sisterly Somalia. 

Following the proclamation of the Republic of Yemen, my country declared 
that Yemeni unity was not intended to be set against the interests of any 
State in the region, especially those of neighbouring States and that it was 
proclaimed to contribute to the strengthening of security, stability, 
cooperation and integration in our region. In confirmation of all this the 
Yemeni House of Representatives approved the first statement of the Government 
of Unity, which emphasized the willingness of Yemen, for the first time, to 
start negotiations concerning its borders with neighbouring sister countries 
according to historical and legal rights and the principles of international 
law. In this context, negotiations between Yemen and the sisterly Sultanate 
of Oman concerning borders have reached their final stage. 
On the question of the borders between Yemen and Saudi Arabia, my country 
reiterated its willingness to consider this question and to discuss it with 
the sisterly Kingdom of Saudi Arabia. The initiative of 
President Ali Abdullah Saleh, Chairman of the Presidential Council, in which 
he called upon our brethren in Saudi Arabia to initiate face-to-face meetings 
on the question of borders according to historical and legal rights, has had 
its positive impact. Our brethren in Saudi Arabia have responded to the 
initiative of the Yemeni leadership. The first preparatory ministerial meeting 
between the two parties was held in Geneva on 20 July last. During that 
meeting, proposals were exchanged concerning the holding of the second meeting 
in one of the two capitals, either Sanaa or Riyadh. It has been agreed to 
hold the second meeting at the level of a committee of experts in the city of 
Riyadh later this month. This demonstrates Yemen's determination, in its new 
era, to translate words into actions and to reaffirm, on a practical level, 
that it seeks to strengthen security and stability, and calls for regional and 
bilateral cooperation between the countries of the Arab peninsula. 
 
The world hears and witnesses on TV screens the human tragedy experienced 
by the brotherly Somali people. Hundreds of men, women and particularly 
children die daily in a cruel and sad manner. 

Thousands of them die of hunger, and thousands of internecine strife. 
Thousands of Somalis flee the country daily to escape this hellish, 
devastating war and to seek their livelihood. The steps taken by the Security 
Council to help the people of Somalia out of their plight have come a bit 
late. We call for the intensification of international efforts to urgently 
provide the necessary humanitarian assistance and ensure its delivery to all 
the Somali people who face death in every part of the country. 
In this connection, Yemen commends the leading role played by the 
Secretary-General, Dr. Boutros Boutros-Ghali, in focusing attention on this 
tragedy, which the international community almost lost sight of in the 
maelstrom of the many crises buffeting the world. 
While we commend the recent increasing efforts by the United Nations and 
other humanitarian organizations to help the Somali people out of their 
plight, we call for addressing the root causes of that tragedy. Hence, the 
United Nations is called upon to adopt practical measures in cooperation with 
the League of Arab States, the Organization of African Unity (OAU) and the 
Organization of the Islamic Conference, to search for a political solution to 
the Somali crisis. Without this, all the world's humanitarian efforts will be 
no more than palliatives. 
Yemen has participated in the efforts made in the framework of the Somali 
National Reconciliation Conference, held in Djibouti last year under the 
auspices of President Hassan Gouled. Unfortunately, however, the national 
power groups in Somalia have failed to implement the resolutions adopted at 
that conference. Therefore, we appeal to the international community to make 
another attempt to contain the Somali crisis and to arrive at a definitive 
solution to the conflict. In this connection, I should like to reiterate 
Yemen's willingness to participate anew in any efforts that may be deployed, 
 
hopefully in the very near future, to hold another conference for national 
reconciliation in Somalia and to ensure its success. The plight of Somalia 
has exceeded all bounds. Let us all hasten to save Somalia from 
disintegration and fragmentation and to save the Somali people from suffering 
and misery. 
When we speak of human suffering, we must mention the bloody events in 
Bosnia and Herzegovina, where the people are subjected to acts of murder, 
destruction and displacement at the hands of the Serbian forces, which have 
adopted the heinous policy of "ethnic cleansing". Those forces have persisted 
in their acts of aggression. They continue to incarcerate thousands of people 
from Bosnia and Herzegovina - men, women, even the elderly - in concentration 
camps, in a frightening repeat of horrible Nazi practices. We join the rest 
of the world's countries in calling for an end to these acts of aggression, 
which are supported by Belgrade. We also support firmly all the steps and 
measures adopted by the Security Council with a view to putting an end to 
these atrocious massacres and restoring peace to the Balkans. 
The human tragedies that beset this or that nation and overwhelm this or 
that people are manifestations of political crises that deteriorate to the 
level of military confrontation and armed conflict. No matter how varied the 
causes and motives of such crises may be and regardless of their differing 
circumstances, they tend to have one thing in common: namely that it is the 
innocent civilians and especially the most vulnerable among them, who pay the 
price and bear the brunt of the blunders of others. Invariably, they become 
the victims of conflicts and wars without reason or justification, and without 
mercy. 

This is the case with regard to the brotherly people of Iraq, whom the 
international community seems to have forgotten after having imposed on them 
one of the most cruel and intensive forms of comprehensive economic embargo 
ever an embargo that has deprived them of all the requirements of civilian 
life, including those of children and medical care. The Republic of Yemen 
calls upon the international community to lift the embargo imposed on the 
Iraqi people. 
On another level, Yemen has voiced its concern over the actions taken to 
prevent Iraqi aircraft from flying beyond latitude 32 to the south of Iraq 
under the pretext of protecting the Shiites. We are certainly against any 
arbitrary actions or violations of the human rights of any group of people. 
But we are also against intervention or interference in the internal affairs 
of any sovereign State. The segmentation of the sovereignty of the State of 
Iraq over its territories in the north and the south, in our opinion is not 
consonant, with the principle of respect for the sovereignty of States. It 
could lead to the fragmentation of the territorial integrity of Iraq. 
These days, bilateral negotiations continue between the Arab delegations 
and the Israeli delegation in Washington in pursuance of the peace process, 
which is designed to establish a just and durable peace in the Middle East 
under the auspices of the United States of America and the Russian Federation. 
The Republic of Yemen, which has previously expressed its support for the 
efforts made by the United States of America and the Russian Federation to 
push forward the, peace process in the Middle East through the peace 
conference, expresses its belief that the ongoing negotiations will not be 
successful unless they proceed from a commitment to adhere to the principle of 
land for peace, according to Security Council resolutions 242 (1967) and 

338 (1973), and unless Israel agrees to withdraw from all occupied territories 
and to renounce completely the policy of expansion and settlement, especially 
in eastern Jerusalem. This must include the halting of settlement building, 
whether they are called political or security settlements as well as the 
recognition of the right of the Palestinian people to self-determination, 
including the right to sovereignty and independence. 
At the beginning of this month, the Summit Meeting of the Non-Aligned 
Movement successfully concluded its work. The United Nations has been the 
focus of special interest in the summit meeting. This is not surprising. The 
United Nations has regained its rightful place in the heart of the 
international community after having been threatened with marginalization and 
atrophy. Its role has been strengthened in forging and coordinating 
international relations in all aspects of life. The Security Council has 
started to exercise its powers in maintaining international peace and security 
after several years of inertia. 
After discussing the situation of the United Nations and its renewed role 
in the light of new ideas and proposals, including the "Agenda for Peace" 
submitted by the Secretary-General, Mr. Boutros Boutros-Ghali, and his 
important address to the conference, the Conference in Jakarta emphasized the 
importance of the United Nations as the main international forum for the 
activity of the Non-Aligned Movement. It also called for the participation of 
the Movement in the formulation of new international relations, as it embodies 
and represents the interests and aspirations of the developing countries, 
which constitute the majority of Members of the United Nations. 

In this context, we welcome the fact that the valuable proposals included 
in the "Agenda for Peace" will be discussed not only in the Security Council 
but also in the General Assembly,as the issue of peace in all its aspects is 
of interest to all the countries and peoples of the world. 
As for the international economic situation, the meeting in Jakarta noted 
that, despite the positive changes in the area of international relations, the 
economic situation of the developing countries has deteriorated further and 
that, consequently, the United Nations must continue to promote cooperation 
between the developing countries and the industrialized countries in a manner 
that may serve the interests of economic integration in an equitable and 
increasing context. 
The Rio conference contributed to informing the world of the need for a 
process of sustainable development, so that future generations may not be 
exposed to danger. Therefore, the international community is called upon to 
implement the international agreements approved by the Conference on 
Environment and Development, particularly Agenda 21, which will help to 
promote international cooperation. 
The Charter of the United Nations will remain the meeting-point and 
symbol of concord between the countries of the world, large and small. It 
will also continue to represent the most ideal framework for coordination of 
international relations in a manner that promotes international peace and 
security. Today, and after the removal of the restrictions that hindered the 
use of machinery provided for in the Charter - such as the use of force we 
need, more than ever, the strictest respect for the Charter to avoid its 
adaptation, or interpretation of its provisions, for the purpose of serving the 
narrow national interests of any one party. 

For all that, it is imperative that the foundations of democratic 
dealings in international relations be deepened and that balance and 
interaction between the main organs of the United Nations namely, the 
General Assembly, the Security Council and the Secretariat be ensured. 
Balance expresses the very spirit of the Charter. 
